Citation Nr: 1611843	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-40 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from June 5, 2006, to April 29, 2010, in excess of 40 percent from April 29, 2010, to June 9, 2015, and in excess of 60 percent since June 9, 2015, for complex partial seizures.

2.  Entitlement to a rating in excess of 10 percent from June 5, 2006, to April 29, 2010, and in excess of 30 percent since April 29, 2010, for migraine headaches.

3.  Entitlement to a rating in excess of 50 percent from June 5, 2006, to April 29, 2010, for PTSD.

4.  Entitlement to a rating in excess of 20 percent for pseudo tumor cerebra.  


REPRESENTATION

The Veteran represented by:     Virginia Noble, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1993 to October 1998, from February 2003 to July 2003, and from December 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

During the pendency of the appeal, in a rating decision in May 2011, the RO increased the rating for PTSD from 50 percent to 100 percent, the rating for complex partial seizures from 20 percent to 40 percent, the rating for headaches from 10 percent to 30 percent, all effective April 2010.  In a rating decision in July 2015, the RO increased the rating for complex partial seizures from 40 percent to 60 percent, effective June 2015.  The Veteran continued her appeal for a higher rating for all claims.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran also served in the United States Army Reserves and the records from the reserves contain a January 2008 report by Dr. S. J. Kimmel, stating she has been treating the Veteran for partial complex seizures.  The records of Dr. Kimmel are not in the file.  In addition, there are indications the Veteran underwent testing at Duke University and seen in the emergency room at Durham Regional Hospital on more than one occasion.  Finally, it appears the Veteran was evaluated by a neurologist for her employer regarding her ability to continue functioning as a Federal security guard.  Records from the two private hospitals and her employer have not been associated with the file.  

The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The file contains VAMC records from May 2008 to May 2011, but there are indications of addition VAMC records since that time.  For instance, there are a few notes indicating the Veteran was hospitalized at the VAMC in March 2015.  Other documents indicate hospitalizations in August 2011 and September 2012.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran is service connected for pseudo tumor cerebra, which is rated as a visual disability.  The last VA examination for pseudo tumor cerebra occurred in June 2009.  More recently, in April 2011, the Veteran complained of intermittent diplopia.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from May 2011 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. S. Kimmel, Duke University, and Durham Regional Medical Center as well as the medical records of her employer regarding her ability to continue functioning as a security guard in the Federal penal system

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the severity of the pseudo tumor cerebra disability.  

The examiner is asked to comment on the clinical significance of the Veteran complaining of diplopia in February 2011.  

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


